DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/26/2022 has been entered.
Response to Amendment
	The amendments filed on 5/26/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 7, the limitation of “the plurality of photovoltaic cells” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (US Pub No. 2011/0277809) in view of Daniel (US Pub No. 2011/0290296), and Bronstein (US Pat No. 4293192)
	Regarding Claim 1, Dalland et al. teaches a flexible solar panel [Fig. 1, Abstract] comprising: a flexible sheet substrate [120, Fig. 1, Abstract, 0026, and 0035]; and
	a flexible photovoltaic module [110, fig. 1, Abstract, 0024, and 0010 where amorphous silicon is taught as the material of the photovoltaic, which is the same material used by applicant, see claim 4] coupled to the flexible sheet substrate [120, Fig. 1, 0026, and 0035], 
	Dalland et al. is silent on a flexible sheet-metal substrate, wherein the flexible solar panels is adapted with fasteners at opposing ends through which tensioning rods are coupled, wherein the flexible solar panel is configured to structurally withstand a tensioning force imparted through tensioning rods, twisting under the tensioning force, and warping under the tensioning force.
	Daniel et al. teaches amorphous silicon solar cells on a flexible substrate made of a thin stainless steel [0024, 0029, the flexible substrate comprises stainless steel] or a polymer [0029].
	Since Dalland et al. teaches an amorphous silicon solar cell on a substrate made of a polymer [0010], and Daniel et al. teaches an amorphous silicon solar cell on a flexible substrate made of a stainless steel or a polymer [0029], it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the substrate of Dalland et al. with the flexible substrate of Daniel et al. as is merely the selection of a conventional substrate material for amorphous silicon solar cells recognized in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Bronstein et al. teaches an attachment mechanism for a flexible sheet 46 which comprises perforations 44 in figure 3 [C2 ln 25-45] where fasteners 42 and 43 are used to provide proper orientation of the flexible sheet 46 [C2 ln 25-45].
Since Dallard et al. teaches tensioning rods [135 and 125, Fig. 1, 0021] may have attachment mechanisms on each pole [0021], and modified Dallard et al. teaches the use of a flexible substrate [see rejection of Dallard et al. and Daniel et al.], it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the attachment mechanism of Bronstein et al. by providing perforations in the flexible sheet of modified Dallard et al., and securing the flexible sheet to the tensioning rods of modified Dallard et al. with the fasteners of Bronstein et al. in order to provide proper orientation of the flexible substrate [C2 ln 25-45].
In addition, the combination would have been merely the selection of a conventional attachment means for flexible substrates in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination replaces the substrate of Dalland et al. with the flexible substrate of Daniel et al. where the substrate of Daniel et al. is a flexible substrate made of stainless steel [0029], where the flexible substrate of Daniel et al. is flexible in all axes [0019]. The combination of modified Dallard et al. and Bronstein et al. provides the modification where the flexible substrate is attached to the tensioning rods with the fasteners of Bronstein et al.
Since modified Dalland et al. teaches a substrate made of the same material as the instant application and comprises the structural limitations of the claim, it is the view of the examiner, the properties of the flexible solar panel of modified Dalland et al. are inherently possessed by the flexible solar panel of modified Dalland et al. meeting the limitation of “wherein the flexible solar panel is configured to structurally withstand a tensioning force imparted through tensioning rods, twisting under the tensioning force, and warping under the tensioning force.” 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 2, within the combination above, modified Dalland et al. teaches wherein the flexible sheet-metal substrate comprises stainless steel [see rejection of claim 1].
	Regarding Claim 3, within the combination above, modified Dalland et al. teaches the flexible photovoltaic module comprising a plurality of photovoltaic cells [110, Fig. 1, 0024].
	Regarding Claim 4, within the combination above, modified Dalland et al. teaches wherein the plurality of photovoltaic cells comprises amorphous silicon photovoltaic cells [0010].
	Regarding Claim 5, within the combination above, modified Dalland et al. teaches wherein the flexible photovoltaic module is laminated to the flexible sheet-metal substrate [0037, see rejection of claim 1].
	Regarding Claim 6, within the combination above, modified Dalland et al. teaches wherein the flexible photovoltaic module is coupled to the flexible sheet-metal substrate with an adhesive [0037].
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (US Pub No. 2011/0277809) in view of Daniel (US Pub No. 2011/0290296) as applied above in addressing claim 1, in further view Fornage (US Pub No. 2009/0084426)
	Regarding Claim 7, within the combination above, modified Dalland et al. teaches further comprising an inverter electrically coupled to the plurality of photovoltaic cells configured to convert direct current (DC) to alternating current (AC) [0049].
	Dalland et al. is silent on a micro-inverter.
	Fornage et al. teaches an output module with an inverter where the inverter can be a micro-inverter [0024] used in conjunction with a universal interface for a flexible solar system design [0024].
	Since modified Dalland et al. teaches an inverter for an flexible solar cell module [0049, Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the micro-inverter of Fornage et al. with the inverter of Dalland et al. as it is merely the selection of a known power output means for PV modules known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726